ORDER
The Director of the Minnesota Lawyers Professional Responsibility Board has filed with this court a petition alleging that in March of 1984, Respondent James E. White, after being hired by one Galbraith to handle an unemployment matter, misled his client by advising him that an appellate brief had been filed when, in fact, it had not been filed, and neglected his client’s matter by failing to file the brief resulting in the client’s unemployment claim to be dismissed. The petition also alleged that in the same year respondent had been retained by one Chouinard to handle an appeal matter. Respondent failed to answer inquiries from his client and, in fact, did not file the appeal. When the client requested return of the file, respondent failed promptly to return it. Finally, the petition alleges that, in disciplinary proceedings before the North Dakota Disciplinary Committee, respondent made false representations with respect to the Choui-nard matter. The respondent is admitted in both the states of North Dakota and Minnesota. By order of the Supreme Court of North Dakota dated December 19, 1985, respondent was suspended from the practice of law in that state on January 17, 1986, for an indefinite period with the privilege to apply for reinstatement on or after June 17, 1986. Respondent has now entered into a stipulation with the Director of the Minnesota Lawyers Professional Responsibility Board calling for a similar suspension.
The court having examined the petition and the files and records herein ORDERS:
1. The respondent is hereby suspended indefinitely from the practice of law in the State of Minnesota commencing the date of this order, providing, however, that the respondent may be reinstated to the practice of law in this state at any time more than five months from the date of this order automatically by filing with this court and with the office of the Director of the Minnesota Lawyers Professional Responsibilty Board certified copies of an order of the North Dakota Supreme Court reinstating respondent to the practice of law in that state.